666 S.E.2d 767 (2008)
STATE of North Carolina
v.
Drellco Lamont HUNTER.
No. 518P07.
Supreme Court of North Carolina.
August 26, 2008.
James R. Parish, Fayetteville, for Hunter.
Joan M. Cunningham, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd day of October 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."